NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1



            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               Submitted May 3, 2007*
                                Decided May 7, 2007

                                       Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

No. 06-3550

CARLTON TAYLOR and THE                        Appeal from the United States District
HOUSE OF THE LORD OUR                         Court for the Northern District of
GOD, INC.,                                    Indiana, Hammond Division
     Plaintiffs-Appellants,
                                              No. 2:06-CV-275
      v.
                                              Theresa L. Springmann,
CITY OF GARY, INDIANA,                        Judge.
     Defendant-Appellee.


                                     ORDER

     Carlton Taylor claims that the City of Gary, Indiana violated his rights under
the Religious Land Use and Institutionalized Persons Act (RLUIPA), 42 U.S.C.
§§ 2000cc to 2000cc-5, and the Free Exercise Clause of the First Amendment when

      *
        The appellee notified this court that it was never served with process in the
district court and would not be filing a brief or otherwise participating in this
appeal. After an examination of the appellants’ brief and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is submitted on the
appellants’ brief and the record. See Fed. R. App. P. 34(a)(2).
No. 06-3550                                                                    Page 2

it decided to demolish part of a former Methodist church to create a public ruins
garden instead of giving the church to him. The district court dismissed the case
under 28 U.S.C. § 1915(e)(2) for failure to state a claim, and we affirm.

      Taylor identifies himself as a minister in The House of the Lord Our God, a
not-for-profit corporation he describes as a “restoration ministry.” According to his
complaint, Taylor made inquiries in June 2005 about taking over the former City
Methodist Church, a property owned by the City of Gary. Taylor wanted to acquire
the building so he could restore it for use as a place of worship. The City refused to
give him the property and, in January 2006, announced that it planned to demolish
part of the church building and turn it into a ruins garden. Because Taylor sought
to proceed in forma pauperis, the district court examined his complaint under 28
U.S.C. § 1915(e)(2) and dismissed it, concluding that Taylor lacked standing to sue
because he had no property interest in the church.

       Even if we assume that Taylor has standing, his complaint clearly fails to
state any claim under RLUIPA. That enactment prohibits land use regulations that
place a substantial burden on religious practice, 42 U.S.C. § 2000cc(a)(1), but a land
use regulation is defined as a regulation that restricts a claimant’s ability to use
land in which he holds a property interest, 42 U.S.C. § 2000cc-5(5); Vision Church v.
Vill. of Long Grove, 468 F.3d 975, 998 (7th Cir. 2006). Taylor’s complaint makes
clear that he does not have any legally recognized property interest in the City
Methodist Church.

      Taylor also has failed to state a claim under the Free Exercise Clause. He
does not allege that the City confiscated a church that he owned or used. Rather,
he alleges that he is unable to construct a place of worship in his preferred location
because the City owns that location and will not give it to him. But the Free
Exercise Clause does not give Taylor the right to demand that the City provide him
with municipally-owned property as a place of worship. See Prater v. City of
Burnside, Ky., 289 F.3d 417, 427-28 (6th Cir. 2002) (pointing out that “Free Exercise
Clause is written in terms of what the government cannot do to the individual, not
in terms of what the individual can exact from the government” and holding that
city did not violate clause by refusing to abandon public road in favor of church
(internal citation and quotation marks omitted)).

     For the above reasons, we AFFIRM.